DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/07/2021 has been entered.
 
Status of the Claims
	The amendment filed on 10/07/2021 has been entered. Claims 1-9 and 13 have been canceled and Claims 10-12 and 14-20 have been amended. Thus, Claims 10-12 and 14-20 are currently pending and are under current examination.

Withdrawn Rejections
	Currently pending claims comply with the written description in view of amendment of Claim 10 from “changing pH” to “reducing pH” and Examiner’s amendment of Claims 10 and 19 to recite “A method for removing organic acid salt in 
	In view of amendment of Claim 10 and Examiner’s amendment of Claims 10, 17 and 19, the indefinite languages have been obviated. Hence the 112(b) rejection of the record has been withdrawn.
 	Furthermore, Claim 10 has been amended to recite “comparing the detected density to one or more threshold values” and Claim 19 has been amended to recite “withdrawing a purge stream from a liquid volume of a vaporization separator based on a density of the liquid volume indicating buildup of organic salts in the liquid volume”. Neither Soames nor Bikkina teaches or suggests the newly recited limitations (see Reasons for Allowance set forth below). Thus, the 103 rejection of the record has been withdrawn.

 EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	IN THE CLAIMS
	Claim 10, line 1 – after “A method”, the phrase - - for removing organic acid salts in monoethylene glycol recovery - - has been added.
	Claim 10, line 3 – before salts, the phrase - - organic acid - - has been added.
	Claim 10, line 3 – after “organic”, the word - - acid - - has been added.

	Claim 14, line 3 – before salts - - organic acid - - has been added.
	Claim 17, line 1 – the word “changing” has been replaced by - - reducing - -.
	Claim 19, line 1 – after “A method”, the phrase - - for removing organic acid salts in monoethylene glycol recovery - - has been added
	Claim 19, line 3 – after “organic”, the word - - acid - - has been added.

Authorization for this examiner’s amendment of Claims 10, 17 and 19 was given in an interview with Ms. Helene Raybaud on 12/06/2021. Claim 14 has been amended by the Examiner to be consistent with the term “organic acid salt” of Claim 10. In the event Applicant disagrees with the amendment of Claim 10, Applicant should contact the Examiner.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art references are Soames (Soames, A. et al. “Operation of a MEG pilot regeneration system for organic acid and alkalinity removal during MDEA to FFCI switchover” Journal of Petroleum Science and Engineering 169 (2018) 1–14) and Bikkina (Bikkina, C. et al. “Development of MEG Regeneration Unit Compatible Corrosion Inhibitor for Wet Gas Systems” Oct. 2012, pages 1-11), both cited in Office action 09/02/2020.
Soames teaches a method for removing acetate salt from rich monoethylene glycol (MEG) obtained from the pre-treatment stage MPV by adding HCl to RGT (rich MEG tank) wherein the pH of the rich MEG is lowered and wherein the acetate salt is nd column and Fig. 7, see below):

    PNG
    media_image1.png
    195
    589
    media_image1.png
    Greyscale

However, Soames fails to teach or suggest the method where the physical property of the organic acid salt being compared is the density.
Bikkina teaches that pre-treatment stage of MEG where MEG is flash heated leaving the salts and non-volatile substances in the flash drum (page 2). A skilled artisan would understand that flash heating requires vaporization where MEG is evaporated and separated from salts and non-volatile substances. However, Bikkina fails to cure the deficiency of Soames.
Accordingly, the combination of Soames and Bikkina fails to render the instantly claimed process for removing organic acid salts in monoethylene glycol recovery.



Conclusion
Claims 10-12 and 14-20 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622